DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Applicant’s amendments, with respect to 1, 3-16, 19-20 have been fully considered and are sufficient to overcome all rejections under 35 USC 112, 102, and 103. Applicant’s arguments have also been fully considered and are persuasive.  The rejections under 35 USC 112, 102, and103 have been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel R. Hoovler on 4/20/2021. Note these do not change the claim scope, as they correct only antecedent basis issues and do not further limit or broaden the claims. Claims 10 and 16 have been corrected to match up with claim set applicant filed 3/16/2021, and claim 3 is amended to depend on claim 1 rather than canceled claim 2.  

The application has been amended as follows: 
Claim 1 now reads in part – “A vehicle door system comprising: a primary supply”-
The vehicle door system according to claim 1,”-

Claim 10 now reads in part – “controlling a gradual release of a first door from a held position to a rest position with power from at least one of the second actuator supply and the vehicle drive power supply”-

Claim 16 now reads in part – “supplies power from at least one of a second actuator supply of the actuator power supplies and 
in response to the failure condition, controls a gradual release of the first door from the held position to a rest position with power from at least one of the second actuator supply and the vehicle power supply.” - 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art comes from McKee et al (US 9000901) and Magner et al (US 20110203181) which both disclose vehicle door power-assist system with auxiliary batteries that are monitored and charged from vehicle power supply if needed, but do not disclose all of the limitations in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1, 3-16, 19-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.M.K./Examiner, Art Unit 3666               
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666